IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

EL CAM BEY,
Plaintiff,
1:19CV928

Vv.

SHEFFIELD FINANCIAL, et al.,

Defendants.

ORDER

 

This matter is before this court for review of the
Recommendation filed on November 1, 2019, by the Magistrate
Judge in accordance with 28 U.S.C. § 636(b). (Doc. 18.) In the
Recommendation, the Magistrate Judge recommends that this action
be dismissed pursuant to 28 U.S.C. § 1915(e) (2) (B) for being
frivolous and for failing to state a claim upon which relief may
be granted and that Defendants’ Motion to Dismiss, (Doc. 6),
Plaintiff’s Motion to Change Venue, (Doc. 9), and Plaintiff's
Motion for Joinder, (Doc. 16), be terminated as moot in light of
the Court’s Recommendation that the case be dismissed. The
Recommendation was served on the parties to this action on
November 1, 2019, (Doc. 19). Plaintiff timely filed objections,

(Doc. 21), to the Recommendation.
Plaintiff also filed a Motion to Consolidate, (Doc. 23),
and a Motion for Change of Venue, (Doc. 24), seeking to
consolidate this case with an action he filed in state court in
California, and seeking to transfer venue to California.
However, this court could not consolidate this action with a
state case in California, and there is no basis to transfer this
case to California, particularly given the deficiencies noted in
the Recommendation. If Plaintiff has claims that he wants to
pursue in California state court, those claims can be considered
by that court. Finally, Plaintiff filed an Amended Complaint,
(Doc. 25), but Plaintiff still failed to pay the $400.00 filing
fee or properly complete the forms, and the Amended Complaint
fails to cure the deficiencies noted in the Recommendation.

This court is required to “make a de novo determination of
those portions of the [Magistrate Judge’s] report or specified
proposed findings or recommendations to which objection is
made.” 28 U.S.C. § 636(b) (1). This court “may accept, reject, or
modify, in whole or in part, the findings or recommendations
made by the [Mlagistrate [J]ludge. . . . [O]¥r recommit the matter
to the [M]agistrate [J]udge with fnetructions." id.

This court has appropriately reviewed the portions of the
Recommendation to which objections were made and has made a

de novo determination which is in accord with the Magistrate
Judge’s Recommendation. This court therefore adopts the
Recommendation.

IT IS THEREFORE ORDERED that the Magistrate Judge’s
Recommendation, (Doc. 18), is ADOPTED. IT IS FURTHER ORDERED that
this action igs DISMISSED pursuant to 28 U.S.C. § 1915(e) (2) (B)
for being frivolous and for failing to state a claim upon which
relief may be granted.

IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss,
(Doc. 6), Plaintiff’s Motion for Change of Venue, (Doc. 9),
Plaintiff's Motion to Joinder BB&T, (Doc. 16), Plaintiff’s Motion
to Consolidate, (Doc. 23), and Plaintiff's Motion for Change of
Venue, (Doc. 24), are DENIED AS MOOT.

A Judgment dismissing this action will be entered
contemporaneously with this Order.

This the als? day of January, 2020.

ne i b wn OM l j (\ 3 h LALA « \o

United States District Judg

 
